OPINION — AG — **** TEACHERS LEAVE REGULATIONS **** A TEACHER'S SICK LEAVE PLAN MAY NOT PROVIDE THAT THE TEACHERS RECEIVE TEN DAYS SICK LEAVE AT THE BEGINNING OF EACH SCHOOL YEAR, EXCEPT THAT A TEACHER WHO HAS PREVIOUSLY ACCUMULATED SO MANY DAYS WOULD POSSESS THAT AMOUNT OF SICK LEAVE AT THE BEGINNING OF A SCHOOL YEAR; PERSONAL BUSINESS MAY OR MAY NOT BE A PART OF EMERGENCY LEAVE, DEPENDING UPON THE LOCAL BOARD OF EDUCATION'S DETERMINATION AND EITHER EVENT THE LOCAL BOARD OF EDUCATION IS NOT REQUIRED TO GIVE A TEACHER EMERGENCY LEAVE TO BE USED FOR PERSONAL BUSINESS; ABSENT A REGULATION TO THE CONTRARY, A LOCAL BOARD OF EDUCATION IS REQUIRED TO PAY A SUBSTITUTE TEACHER IN THE SAME MANNER AND AMOUNT AS WOULD BE PAID THE REGULAR TEACHER AND IN SUCH INSTANCE IF THE REGULAR TEACHER'S SICK LEAVE HAS BEEN EXHAUSTED, THE AMOUNT OF PAYMENT TO THE SUBSTITUTE SHALL BE DEDUCTED FROM THE AMOUNT NEXT PAYABLE TO THE REGULAR TEACHER. ALL PROVISIONS CONTAINED IN ATTORNEY GENERAL OPINION NO. 68-326, (OPINION 68-326) NOVEMBER 15, 1968, WHICH ARE IN CONFLICT WITH THIS OPINION, ARE HEREBY OVERRULED AND SUPERCEDED. CITE: 70 O.S. 1971 6-104 [70-6-104] (LARRY L. FRENCH)